Citation Nr: 1140557	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  06-10 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for chronic low back strain.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, in which the RO, in pertinent part, denied the Veteran's application to reopen a previously denied claim for service connection for a low back disability.  

In July 2008 and May 2009, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) for additional development.  In February 2010, the Board reopened the claim for service connection for a low back disability and remanded the claim for additional development.

The Board notes that an October 2009 VA Form 21-0820 (Report of General Information) indicates the Veteran wanted to open an informal claim for service connection for a hearing loss disability.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction of it and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Chronic low back strain is attributable to service.


CONCLUSION OF LAW

Chronic low back strain was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, as the Board is granting the only claim remaining on appeal, for entitlement to service connection for chronic low back strain, there are no further VCAA duties in this case.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  Service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran asserts that he injured his low back during service.  During a July 1997 RO hearing, the Veteran testified that at the time he fractured his left hand in service, he was also pushed and slammed his low back into a sink.  He also said that he had back pain after he was beat up outside of a bar in Germany.  The first documented treatment for a low back disability occurred following a June 1979 work-related motor vehicle accident (MVA).  There are two medical opinions of record that support a relationship between the Veteran's current low back disability and service and there are no medical opinions against such a relationship.  Under these circumstances, the Board finds that evidence weighs in favor of the Veteran's claim and that service connection must be granted.  


The Veteran's service treatment records (STRs) reflect that on the August 1966 enlistment report of medical examination, the Veteran's spine was normal.  On the corresponding report of medical history, the Veteran indicated that he had a history of recurrent back pain; however, the physician indicated that this was "no problem".  In June 1968, the Veteran sustained trauma to his left hand and was treated for a fracture at the base of the fifth metacarpal; there is no indication that the Veteran complained or was treated for back pain.  The October 1968 separation report of medical examination reflects that the Veteran's spine was normal and the Veteran denied having back trouble of any kind on his report of medical history.

In various lay statements, the Veteran explained that he had back pain in service and complained of it at the time of discharge, but that he signed the documents that were given to him without reading them.  In support of his contentions, he submitted lay statements from his mother (in September 1997 and August 2002) and his former wife (C.V.) (in February 2007) who both stated that the Veteran had back pain after he returned from service in Germany and that he said that he had injured his back while he was there.  His former wife also stated that he had constant back pain prior to and beyond his discharge and throughout the remainder of their 19-year marriage.  The Veteran also submitted lay statements from his son and daughter, which generally state that the Veteran had back pain for as long as they could remember.

Private treatment records reflect that the Veteran sustained an injury in June 1979 during a MVA at work.  A September 1982 record from Dr. Levy reflects that the Veteran was initially diagnosed with a "whiplash injury" and was later noted to have a "cervical strain syndrome."  At the examination, the Veteran said that he had pain in his neck, slight headaches, and pain in his arms and low back.  A March 1984 record from Dr. Sisson indicates that the Veteran was told by a neurologist in 1983 that he had cervical strain and chronic low back discomfort.  A January 1984 record from Saint Agnes Hospital reflects that the Veteran said he originally injured his neck and low back in a work-related MVA that occurred in October 1979.  He said the low back pain gradually increased until he was forced to retire in 1980.  An August 1984 record from Saint Agnes also notes that the Veteran's low back pain was secondary to an automobile accident for which a lawsuit was pending.

The report of a December 1983 VA examination for pension benefits reflects that the Veteran had a chronic low back strain.  An X-ray showed "residual pantopaque with a tendency towards a transitional lumbar vertebra"; no significant degenerative disc or vertebral body changes were seen.

An October 1987 VA medical certificate reflects that the Veteran reported having neck pain and lumbosacral pain since 1979.  

A February 1999 VA CT scan of the Veteran's lumbar spine showed a mild annular disc bulge at the L4-L5 level with effacement of the anterior thecal sac; facet joint hypertrophy at all three levels; and no evidence of spinal or neural foraminal stenosis.

A July 2001 VA treatment note reflects that the Veteran had chronic low back pain with a history of a bulging disc.  An October 2001 magnetic resonance imaging (MRI) of the lumbar spine revealed mild to moderate arthropathy and broad disc bulges with intervertebral narrowing at the L5-4 level.  

An August 2002 private treatment record from Community Medical Center reflects that the Veteran noted a prior back injury in 1967.  

The report of a July 2003 VA examination noted that the Veteran had chronic low back pain and would benefit from physical therapy.

In an October 2004 letter, Dr. Potigian, a private chiropractor, opined that the Veteran sustained injuries during service which resulted in arthritis in multiple areas of his spinal column.  The chiropractor diagnosed the Veteran with "misalignments of the spine."

The report of a March 2010 VA examination reflects that the examiner reviewed the Veteran's "9.5 inch C-file".  The Veteran's medical history was noted and the examiner also indicated that the Veteran was a good historian.  The examiner diagnosed the Veteran with chronic low back strain and opined that it was "at least as likely as not that the veteran's lumbar spine condition was caused by or the result of military service activities."  The examiner noted that his opinion was based on a review of the claims file, the oral history provided by the Veteran, and the clinical findings made during the examination.

As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  Here, although the Veteran's STRs do not document a low back disability, if the Board deems lay evidence credible, the lack of contemporaneous medical evidence should not be an absolute bar to his ability to prove his claim."  Buchanan, 451 F.3d at 1337.  

In this case, the Board finds the Veteran's testimony as to the in-service back injuries to be credible.  The Board also finds that the lay statements from his friends and family members concerning the fact that the Veteran had back pain after returning from service are credible.  Therefore, the only remaining issue is whether the currently diagnosed chronic low back strain is related to the in-service incidents.  As noted above, there are two medical opinions regarding the etiology of the Veteran's current low back disability.

Dr. Potigian, a private chiropractor, opined that the injuries the Veteran sustained during service resulted in arthritis in multiple areas of his spinal column.  The Board notes, however, that the Veteran had an intercurrent injury during a June 1979 MVA and that there is some evidence suggesting that he began experiencing chronic low back pain after this incident.  Dr. Potigian did not provide a rationale for his conclusion that the Veteran's low back disability was related to the in-service injuries and it is unclear whether he considered the injuries sustained during the June 1979 MVA.  Hence, the Board finds that Dr. Potigian's opinion has little probative value.  

On the other hand, the March 2010 VA examiner's conclusion that the Veteran's current low back strain was related to service was based on a review of the Veteran's entire claims file, which includes records pertaining to the June 1979 MVA.  The opinion was also based on the oral history provided the Veteran as well as a clinical examination.  Hence, the Board finds that the VA examiner's opinion is highly probative.  

The Board also points out that VA is not free to ignore a medical opinion (see Owens v. Brown, 7 Vet. App. 429, 433   (1995)), or to reject a medical opinion based on its own medical judgment (see Obert v. Brown, Vet. App. 30 (1993) and Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  In this case, the VA examiner's opinion, as well as Dr. Potigian's opinion, are not contradicted by any other competent opinion of record and VA adjudicators are not permitted to substitute their own judgment on a medical matter.  For these reasons, the Board finds that the weight of the evidence supports the conclusion that the Veteran's chronic low back strain is related to service and that service connection must be granted.  


ORDER

Entitlement to service connection for chronic low back strain is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


